Name: Council Regulation (EEC) No 2242/88 of 19 July 1988 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  civil law;  agri-foodstuffs;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 198 / 12 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2242 / 88 of 19 July 1988 amending Regulation (EEC) No 426 / 86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , according to which part of production must be discarded so that the finished product is of satisfactory quality having regard to its specific characteristics ; whereas provision should accordingly also be made , for such processed dried grapes , for the determination of an adequate percentage taking account of quantities not to be processed , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), HAS ADOPTED THIS REGULATION:Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Article 1 Regulation (EEC) No 426 / 86 is hereby amended as follows : 1 . the following paragraph is inserted in Article 3 : '2 . ( a ) In the case of dried grapes of the Moscatel varieties , the contracts referred to in paragraph 1 shall in principle be concluded between recognized producers' groups or associations thereof and processors or processors' groups and associations thereof.'. 2 . Article 6 (2 ) is replaced by the following : '2 . In the case of sultanas , currants and dried grapes of the Moscatel varieties , the aid shall be paid only to processors who have not processed and subsequently do not process for commercial purposes a quantity of dried grapes of those varieties equal to a percentage , to be determined , of the quantities purchased . Such quantities not processed shall not be eligible for aid .'. 3 . in part A of Annex I , 'ex 0806 20 Sultanas and currants' is replaced by 'ex 0806 20 Sultanas , currants and dried grapes of the Moscatel varieties .' Whereas Article 2 of Regulation (EEC) No 426 / 86 ( 4 ), as last amended by Regulation (EEC) No 3909 / 87 ( s ), lays down a system of production aid applicable to certain varieties of dried grapes ; Whereas the disposal of dried grapes of the Moscatel varieties is liable to be disturbed in Spain and Portugal by competition from sultanas and currants qualifying for production aid in the Community ; whereas provision should accordingly be made for their inclusion in the system of aid under the market organization for products processed from fruit and vegetables ; Whereas , with a view to concentrating supply for the sound management of production , provision should accordingly be made for contracts relating to the supply of the raw material to be drawn up in principle between recognized producers' groups or associations thereof and processors or processors' groups or associations thereof; Whereas account should also be taken , for dried grapes of the Moscatel varieties , of commercial practices in force for the other varieties of dried grapes qualifying for aid , (&gt;) OJ No C 139 , 30 . 5 . 1988 , p. 60 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . ( 3 ). OJ No C 175 , 4 . 7 . 1988 , p . 33 . ( 4 ) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 5 ) OJ No L 370 , 30 . 12 . 1987 , p . 20 . 26 . 7 . 88 Official Journal of the European Communities No L 198 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS